        Case 2:20-cv-06759-RGK-JC Document 16 Filed 08/24/20 Page 1 of 11 Page ID #:267
                                                                                                                                                 AT-105
                                    COURT
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, state bar number, and address):                                             FOR COURT USE ONLY
   Robert.COUNTY
             W. Cohen,. .SBN
             . . . . . . . . .OF
                                     150310
                                 ..........................................
   Law Offices of Robert W. Cohen, APC                                            :     Index No.
   1901 Avenue of the Stars, Suite 1900
   Los Angeles, CA 90067                                                          :     Calendar No.
         TELEPHONE NO.: (310) 282-7586          FAX NO.: (310) 282-7589

  ATTORNEY FOR (Name): Plaintiff CHINA BRANDING GROUP LIMITED
                                                                                  :
        NAME OF COURT: United States District Court, Central  Plaintiff(s)
                                                                     District of California
                                                                                        JUDICIAL SUBPOENA
       STREET ADDRESS: 255 East Temple Street
                                           -against-                              :
       MAILING ADDRESS: 255 East Temple Street

      CITY AND ZIP CODE: Los Angeles, CA 90012
                                                                                  :
          BRANCH NAME: Roybal Federal Building

  PLAINTIFF: CHINA BRANDING GROUP LIMITED                                         :
  DEFENDANT:     TONY BOBULINSKI                 Defendant(s)     :
             ......................................................
                                                                                                           CASE NUMBER:
 APPLICATION FOR
 ✔ RIGHT TO ATTACH ORDER       TEMPORARY PROTECTIVE ORDER
 ✔ ORDER FOR ISSUANCE OF WRIT OF ATTACHMENT                                                                    2:20-cv-06759 RGK (JCx)
             THE PEOPLE OF THE STATE OF NEW YORK
         ORDER FOR ISSUANCE OF ADDITIONAL WRIT OF ATTACHMENT

          ✔TOAfter Hearing               Ex Parte
                 Against Property of Nonresident

1. Plaintiff (name): China Branding Group Limited
   appliesGREETINGS:
                  ✔ after hearing             ex parte      for
   a. ✔ a right to attach order and writ of attachment.
   b.                 WE COMMAND
              an additional                 YOU, that all business and excuses being laid aside, you and each of you attend before
                             writ of attachment.
   c.     theaHonorable
                temporary protective order.                             at the                   Court                                         ,
   d.     County of
              an  order directing the  defendant  tolocated at
                                                     transfer to the levying officer   possession   of
          in (1)
              room property ,inondefendant's
                                       the       day   of
                                                  possession.           , 20      , at           o'clock in the      noon, and at any recessed
          or adjourned date, to testify and give
              (2)       documentary     evidence in     evidencepossession
                                                     defendant's   as a witnessof in
                                                                                  titlethis action on the part of the
                                                                                         to property.
              (3)       documentary evidence in defendant's possession of debt owed to defendant.

2. Defendant (name): Tony Bobulinski
                   Your
   a. ✔ is a natural      failure
                       person      to comply with this subpoena is punishable as a contempt of court and will make you liable to
                                 who
        the party on whose behalf
          (1)   ✔    resides  in         this subpoena was issued for a maximum penalty of $50 and all damages sustained as a
                                 California.
        result
          (2) of yourdoesfailure  to comply.
                           not reside  in California.
   b.     is a corporation
          (1)        qualified to do business in California.
                   Witness, Honorable                                                       , one of the Justices of the
          (2)        not qualified to do business in California.
   c.   Court  in                  County,          day of           , 20
          is a California partnership or other unincorporated association.
   d.     is a foreign partnership that
          (1)        has filed a designation under Corporations Code section 15800.
          (2)        has not filed a designation under Corporations Code section 15800.
                                                                             (Attorney must sign above and type name below)
   e.     is other (specify):


                                                                                             Attorney(s) for

3. Attachment is sought to secure recovery on a claim upon which attachment may issue under Code of Civil Procedure section
   483.010.

                                                                                             Office and P.O. Address
4. Attachment is not sought for a purpose other than the recovery on a claim upon which the attachment is based.

5. Plaintiff has no information or belief that the claim is discharged or the prosecution of the action is stayed in a proceeding under
   Title 11 of the United States Code (Bankruptcy).                               Telephone No.:
                                                                    Facsimile No.:
                                                                    E-Mail Address:
                                                                    (Continued on reverse)                                                  Page one of three

                                                                    Mobile Tel. No.:
Form Approved for Optional Use                                                                                                        Code of Civil Procedure,
  Judicial Council of California
                                    APPLICATION FOR RIGHT TO ATTACH ORDER,   TEMPORARY                                            §§ 482.030, 484.010 et seq.
 AT-105 [Rev. January 1, 2000]                    PROTECTIVE ORDER, ETC. (Attachment)
                                                                                                                                  American LegalNet, Inc.
                                                                                                                                  www.USCourtForms.com
           Case 2:20-cv-06759-RGK-JC Document 16 Filed 08/24/20 Page 2 of 11 Page ID #:268
  SHORT TITLE:                                                                                      CASE NUMBER:

      China Branding Group Limited v. Bobulinski                                                        2:20-cv-06759 RGK (JCx)

6.     ✔ Plaintiff's claim or claims arise out of conduct by the defendant who is a natural person of a trade, business, or profession. The
            claim or claims are not based on the sale or lease of property, a license to use property, the furnishing of services, or the loan
            of money where any of the foregoing was used by the defendant primarily for personal, family, or household purposes.

7. The facts showing plaintiff is entitled to a judgment on the claim on which the attachment is based are set forth with particularity
   in the
   a.       verified complaint.
   b. ✔ attached affidavit or declaration.
   c. ✔ following facts (specify):
                 Please see attached Memorandum of Points and Authorities and Declaration of Peter Kendall




8. The amount to be secured by the attachment is: $ 659,429.79
   a.     which includes estimated costs of: $
   b.     which includes estimated allowable attorney fees of: $

9. Plaintiff is informed and believes that the following property sought to be attached for which a method of levy is provided is subject
   to attachment:
   a.         Any property of a defendant who is not a natural person.
   b.         Any property of a nonresident defendant.
   c. ✔ Property of a defendant who is a natural person that is subject to attachment under Code of Civil Procedure section
              487.010 described as follows (specify):
                 All real property, non-exempt personal property, equipment, motor vehicles, chattel paper,
                 negotiable and other instruments, securities, deposit accounts, safe deposit boxes, accounts
                 receivable, general intangibles, property subject to pending actions, final money judgments,
                 personalty in estates of decedents, and all community property of the type described above.




      d.         Property covered by a bulk sales notice with respect to a bulk transfer by defendant on the proceeds of the sale of such
                 property (describe):




      e.         Plaintiff's pro rata share of proceeds from an escrow in which defendant's liquor license is sold (specify license number):



10.    Plaintiff is informed and believes that the property sought to be attached is not exempt from attachment.

11.            The court issued a Right to Attach Order on (date):
               (Attach a copy.)

12.            Nonresident defendant has not filed a general appearance.

                                                            (Continued on page three)
AT-105 [Rev. January 1, 2000]      APPLICATION FOR RIGHT TO ATTACH ORDER, TEMPORARY                                              Page two of three

                                          PROTECTIVE ORDER, ETC. (Attachment)
        Case 2:20-cv-06759-RGK-JC Document 16 Filed 08/24/20 Page 3 of 11 Page ID #:269
  SHORT TITLE:                                                                                         CASE NUMBER:

      China Branding Group Limited v. Bobulinski                                                            2:20-cv-06759 RGK (JCx)

13.    a. Plaintiff          alleges on ex parte application for order for writ of attachment
                             is informed and believes on application for temporary protective order
            that plaintiff will suffer great or irreparable injury if the order is not issued before the matter can be heard on notice because
            (1)       it may be inferred that there is a danger that the property sought to be attached will be
                      (a)         concealed.
                      (b)         substantially impaired in value.
                      (c)         made unavailable to levy by other than concealment or impairment in value.
            (2)       defendant has failed to pay the debt underlying the requested attachment and is insolvent as defined in Code of Civil
                      Procedure section 485.010, subdivision (b)(2).
            (3)       a bulk sales notice was recorded and published pursuant to Division 6 of the Commercial Code with respect to a bulk
                      transfer by the defendant.
            (4)       an escrow has been opened under the provisions of Business and Professions Code section 24074 with respect to
                      the sale by the defendant.
            (5)       other circumstances (specify):




        b. The statements in item 13a are established by               the attached affidavit or declaration
                the following facts (specify):




14.            Plaintiff requests the following relief by temporary protective order (specify):




15.     Plaintiff
        a.        has filed an undertaking in the amount of: $
        b. ✔ has not filed an undertaking.

Date:   August 14, 2020

. . . . . . . . . . . . . . . Robert
                              . . . . . . .W.
                                           . . .Cohen
                                                                                     /s/ Robert W. Cohen
                                                ....................
         (TYPE OR PRINT NAME OF PLAINTIFF OR PLAINTIFF'S ATTORNEY)                         (SIGNATURE OF PLAINTIFF OR PLAINTIFF'S ATTORNEY)




                                                                     DECLARATION
I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date:   August 14, 2020
                                                                                     /s/ Robert W. Cohen
. . . . . . . . . . . . . . . Robert
                              . . . . . . .W.
                                           . . .Cohen
                                                ....................
                                (TYPE OR PRINT NAME)                                                  (SIGNATURE OF DECLARANT)


                                8
16. Number of pages attached: _____

AT-105 [Rev. January 1, 2000]                                                                                                           Page three of three
                                        APPLICATION FOR RIGHT TO ATTACH ORDER, TEMPORARY
                                               PROTECTIVE ORDER, ETC. (Attachment)
Case 2:20-cv-06759-RGK-JC Document 16 Filed 08/24/20 Page 4 of 11 Page ID #:270



  1 Robert W. Cohen (SBN 150310)
    Mariko Taenaka (SBN 273895)
  2 LAW OFFICES OF ROBERT W. COHEN
    A Professional Corporation
  3 1901 Avenue of the Stars, Suite 1900
    Los Angeles, California 90067
  4 Telephone: (310) 282-7586
    Facsimile: (310) 282-7589
  5 rwc@robertwcohenlaw.com
    mt@robertwcohenlaw.com
  6
    Attorneys for Plaintiff
  7 CHINA BRANDING GROUP LIMITED
    (IN OFFICIAL LIQUIDATION)
  8
  9                        UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11
    CHINA BRANDING GROUP LIMITEDD Case No. 2:20-cv-06759 RGK (JCx)
 12 (IN OFFICIAL LIQUIDATION), by and B
    through its Joint Official Liquidators, MEMORANDUM OF POINTS AND
 13 Hugh Dickson of Grant Thornton          AUTHORITIES IN SUPPORT OF
    Specialist Services (Cayman), Limited   APPLICATION FOR
 14 and David Bennett of Grant Thornton     PREJUDGMENT RIGHT TO
    Recovery & Reorganisation Limited,      ATTACH ORDER
 15
                 Plaintiff,                 Date:      September 29, 2020
 16                                         Time:      9:00 a.m.
          v.                                Courtroom: 750
 17
    TONY BOBULINSKI,
 18              Defendant.
 19
 20
 21        Plaintiff China Branding Group Limited (In Official Liquidation), by and

 22 through its Joint Official Liquidators, Hugh Dickson and David Bennett of Grant
 23 Thornton Specialist Services (Cayman), Limited, submits the following points and
 24 authorities in support of its application for a prejudgment right to attach order,
 25 requested as a means to secure recovery on Plaintiff’s claims against Defendant Tony
 26 Bobulinski.
 27 I.   INTRODUCTION

 28        This is an action brought under the Uniform Foreign Country Money
                                               1
                        PLAINTIFF’S APPLICATION FOR ATTACHMENT ORDER
Case 2:20-cv-06759-RGK-JC Document 16 Filed 08/24/20 Page 5 of 11 Page ID #:271



  1 Judgments Recognition Act (“UFCMJR,” Cal. Code Civ Proc. §§ 1713, et seq.) to
  2 enforce a judgment issued by the Grand Court of the Cayman Islands in a proceeding
  3 entitled In the Matter of China Group Limited (In Official Liquidation), Cause No.
  4 FSD 52 of 2016 (RMJ) (“the Cayman Islands Action”). Judgment in the Cayman
  5 Islands Action was issued January 23, 2019 and in connection with those
  6 proceedings, the court issued three costs orders against Mr. Bobulinski totalling
  7 $675,811.34. The outstanding balance due on the costs awards now totals
  8 $659,429.79. The relevant facts and documentation relating to the judgment and
  9 orders are set out in the accompanying declaration of Peter Kendall.
 10        By the present motion, Plaintiff applies pursuant to Fed. R. Civ. P. 64 for a
 11 right to attach order and issuance of a writ of attachment against identified categories
 12 of property owned by Mr. Bobulinski in an amount equal to the outstanding balance
 13 on the judgment. By plain application of law Plaintiff will be entitled to judgment in
 14 this action for that amount; and because the established facts demonstrate
 15 conformance with each element of the attachment statute, Plaintiff respectfully
 16 submits that this application should now be granted, as set forth more fully below.
 17 II.    THE CAYMAN ISLANDS ACTION AND JUDGMENT
 18        China Branding is a company in liquidation under the laws of the Cayman
 19 Islands; it acts by and through its Joint Official Liquidators in that country, Hugh
 20 Dickson of Grant Thornton Specialist Services (Cayman), Limited, a Cayman Islands
 21 Company and David Bennett of Grant Thornton Recovery & Reorganisation Limited
 22 (“the JOLs”).
 23        Mr. Bobulinski is a putative creditor of China Branding. He claims that in
 24 2015 and 2016 he conducted business transactions with China Branding by which he
 25 provided bridge loans totalling US$650,000 in return for China Branding’s pledge of
 26 certain assets and specified returns on his investment. He claims that pursuant to the
 27 terms of the loan agreement he is a secured creditor entitled to payment of a 2.5x
 28 multiplier on his investment and to other sums owed to him by China Branding.
                                                2
                         PLAINTIFF’S APPLICATION FOR ATTACHMENT ORDER
Case 2:20-cv-06759-RGK-JC Document 16 Filed 08/24/20 Page 6 of 11 Page ID #:272



  1        In April 2017 Mr. Bobulinski submitted a “Proof of Debt” in the liquidation
  2 proceeding, claiming a total entitlement of US$1,765,000 as a secured creditor
  3 entitled to priority over the claims of China Branding’s unsecured creditors; after
  4 extensive review of Mr. Bobulinski’s claims, the JOLs rejected his claims to a
  5 multiplier and to his claims to priority as a secured creditor, but allowed an
  6 unsecured claim in the amount of his $650,000 loan.
  7        In July 2017, Mr. Bobulinski filed the Cayman Islands Action challenging the
  8 JOLs’ determination. In pretrial proceedings during the course of the Cayman
  9 Islands Action, the court issued two cost orders against Mr. Bobulinski, the first
 10 dated November 13, 2018 in the amount of US$56,431.82, and the second on
 11 January 8, 2019 in the amount of US$57,208.58. A contested 5-day hearing was
 12 conducted in the Caymans Islands Action in October 2018, followed by written
 13 submissions by the parties; judgment was issued in the Caymans Islands Action on
 14 January 23, 2019, rejecting Mr. Bobulinski’s claims in their entirety. On February 5,
 15 2019, the Cayman Islands Grand Court issued a third order of costs against Mr.
 16 Bobulinski in the amount of $562,170.94 for the JOLs’ costs in contesting the
 17 Cayman Islands Action. The total costs awarded thus came to $675,811.34.
 18        The judgment and costs orders in the Cayman Islands Action are final. Mr.
 19 Bobulinski made three payments totalling $41,417.82 to the JOLs in partial
 20 satisfaction of the first cost order: $11,389.15 on October 22, 2018; $15,014.67 on
 21 December 27, 2018; and $15,014.00 on December 14, 2019, leaving a balance of
 22 $15,014.00 before interest. The second and third costs orders remain due and unpaid
 23 in their entirety. The balance due on the three costs awards before interest thus
 24 comes to $634,393.52.
 25 III.   PLAINTIFF IS ENTITLED TO ISSUANCE OF THE WRIT OF
 26        ATTACHMENT
 27        A. California Law Applies Here
 28        Plaintiffs in federal court may invoke the remedies provided under the law of
                                                3
                         PLAINTIFF’S APPLICATION FOR ATTACHMENT ORDER
Case 2:20-cv-06759-RGK-JC Document 16 Filed 08/24/20 Page 7 of 11 Page ID #:273



  1 the state in which the federal court is located for “seizure of person or property for
  2 the purpose of securing satisfaction of the judgment ultimately to be entered in the
  3 action.” Reebok Int’l. v. Marnatech. Enters., Inc., 970 F.2d 552, 558 (9th Cir. 1992);
  4 see Fed. R. Civ. P. 64. These remedies include a writ of attachment. Id. The effect
  5 of Rule 64 is thus to incorporate California law to determine the availability of
  6 prejudgment remedies including the writ of attachment. See United States v. Van
  7 Cauwenberghe, 934 F.2d 1048, 1063, fn. 13 (9th Cir. 1991). In California, the
  8 grounds and procedures for obtaining orders for prejudgment writs of attachment are
  9 governed by California Code of Civil Procedure §§ 481.010-493.060.
 10         B. California Law Entitles Plaintiff to the Writ
 11         Attachment “is a remedy by which a plaintiff with a contractual claim to
 12 money (not a claim to a specific item of property) may have various items of a
 13 defendant’s property seized before judgment and held by a levying officer for
 14 execution after judgment.” Waffer, International Corp. v. Khorsandi, 69
 15 Cal.App.4th 1261, 1271 (1999).
 16         California Code of Civil Procedure section 484.090 provides that the Court
 17 shall issue a right to attach order, which shall state the amount to be secured by the
 18 attachment, if it finds all of the following:
 19         (1) The claim upon which the attachment is based is one upon which an
 20 attachment may be issued;
 21         (2) The plaintiff has established the probable validity of the claim upon which
 22 the attachment is based;
 23         (3) The attachment is not sought for a purpose other than the recovery of the
 24 claim upon which the attachment is based; and
 25         (4) The amount to be secured by the attachment is greater than zero.
 26         Finally, where, as here, the action is against a natural person, “an attachment
 27 may be issued only on a claim which arises out of the conduct by the defendant of a
 28 trade, business, or profession.” Cal. Code Civ. Proc., § 484.010(c).
                                                 4
                          PLAINTIFF’S APPLICATION FOR ATTACHMENT ORDER
Case 2:20-cv-06759-RGK-JC Document 16 Filed 08/24/20 Page 8 of 11 Page ID #:274



  1        Where the defendant fails to prove that all of the property sought to be
  2 attached is exempt from attachment, the Court shall order a writ of attachment upon
  3 plaintiff’s filing of an undertaking. Cal. Code Civ. Proc., § 484.090(b).
  4        C. Plaintiff’s Claims Are Claims upon Which an Attachment May Issue
  5        Code of Civil Procedure section 483.010(a) specifies the types of actions or
  6 claims upon which a writ of attachment may issue: “Except as otherwise provided by
  7 statute, an attachment may be issued only in an action on a claim or claims for
  8 money, each of which is based upon a contract, express or implied, where the total
  9 amount of the claim or claims is a fixed or readily ascertainable amount not less than
 10 five hundred dollars ($500) exclusive of costs, interest and attorney’s fees.” Cal.
 11 Code Civ. Proc., § 483.010(a).
 12        Plaintiff’s claims against Mr. Bobulinski unquestionably qualify for the
 13 attachment writ under these criteria. The loans at issue in the Cayman Island Action
 14 were, of course, contractual undertakings in connection with Mr. Bobulinski’s
 15 business activities, and this action on the judgment likewise qualifies as an action on
 16 a contract. See Minor v. Minor, 175 Cal.App.2d 277, 279 (1959) (“[A]n action based
 17 on a judgment is an action based on a contract”); Grotheer v. Meyer Rosenberg, Inc.,
 18 (1936) 11 Cal.App.2d 268, 272-273 (an action on a money judgment is one “arising
 19 on a contract” within the meaning of the attachment statute, whether the judgment
 20 was recovered on a contract or for a tort); Korea Water Res. Corp. v. Lee, 115 Cal.
 21 App. 4th 389, 401, fn. 11 (2004) (same).
 22        The amount of the claim is of course fixed by the amount of the costs orders
 23 and the partial payments made; and the accrued interest is readily calculable. “It is a
 24 well-recognized rule of law in this state that an attachment will lie upon a cause of
 25 action for damages for a breach of contract where the damages are readily
 26 ascertainable by reference to the contract and the basis of the computation of
 27 damages appears to be reasonable and definite.” Lewis v. Steifel, 98 Cal.App.2d 648,
 28 650 (1950). Under the UFCMJR, a foreign judgment bears interest according to the
                                                5
                         PLAINTIFF’S APPLICATION FOR ATTACHMENT ORDER
Case 2:20-cv-06759-RGK-JC Document 16 Filed 08/24/20 Page 9 of 11 Page ID #:275



  1 law of the place where it was rendered. Hyundai Sec. Co., Ltd. v. Lee, 232 Cal.App.
  2 4th 1379, 1390 (2015); see also Soc'y of Lloyd's v. Anderson, 2004 U.S. Dist. LEXIS
  3 10335, at *3-4 (D. Tex. July 1, 2004) (explaining that under the UFCMJR, the
  4 foreign state’s interest laws and rates should apply because “a contrary ruling would
  5 only partially enforce the [foreign] judgment, thus undermining [the] court’s
  6 determination that the judgment is entitled to comity.”). As set forth in the
  7 accompanying declaration of Peter Kendall, Cayman Island judgments issued in
  8 United States dollars accrue interest at the rate of 2.375% per year.
  9         Calculated to the September 29, 2020 hearing date on this motion, the accrued
 10 interest accordingly runs as follows: (1) with respect to the first cost order, daily
 11 interest of $0.98 has accrued for 686 days on the unpaid balance of $15,014.00 since
 12 November 13, 2018, coming to $670.18; (2) with respect to the second cost order,
 13 daily interest of $3.72 has accrued on the unpaid balance of $57,208.58 for 630 days
 14 since January 8, 2019, coming to $2,345.16; (3) with respect to the third cost order,
 15 daily interest of $36.58 has accrued for 602 days on the unpaid balance of
 16 $562,170.94 since February 5, 2019, coming to $22,020.93. The total accrued
 17 interest thus comes to $25,036.27 on top of the principal balance of 634,393.52,
 18 bringing the total due at the time of hearing to $659,429.79.
 19         D. Plaintiff Has Established the Probable Validity of Its Claims.
 20         A claimant is entitled to obtain a writ of attachment if it “is more likely than
 21 not that plaintiff will obtain a judgment against the defendant on that claim.” Cal.
 22 Code Civ. Proc. §§ 481.190; 484.090(a)(2). See Hobbs v. Weiss (1999) 73
 23 Cal.App.4th 76, 80 (court’s task in attachment proceeding is to “consider the relative
 24 merits of the positions of the respective parties and make a determination of the
 25 probable outcome of the litigation.”).
 26         Here, there can be no serious gainsaying of the probable validity of Plaintiff’s
 27 claims measured by these standards. To qualify for recognition under the UCMJRA,
 28 a foreign judgment must grant or deny recovery of a sum of money, other than a
                                                 6
                          PLAINTIFF’S APPLICATION FOR ATTACHMENT ORDER
Case 2:20-cv-06759-RGK-JC Document 16 Filed 08/24/20 Page 10 of 11 Page ID #:276



   1 judgment for taxes, fines or other penalties, or support in matrimonial or family
   2 matters. Cal. Code Civ. Proc. § 1715. The foreign court’s award of attorney’s fees is
   3 not a penalty within the meaning of the act. Java Oil, Ltd. v. Sullivan, 168
   4 Cal.App.4th 1178, 1187.
   5        Where the plaintiff establishes the fact of the existing foreign judgment under
   6 these criteria, the court “shall” recognize the foreign judgment, unless the defendant
   7 overcomes the burden of establishing sufficient grounds for non-recognition under
   8 subdivisions (b) or (c) of section 1716. Cal. Code Civ. Proc. § 1716(a), (d). None of
   9 the various grounds for non-recognition enumerated under the statute (i.e., absence
 10 of jurisdiction, fraud, denial of due process, etc.) have any conceivable application
 11 here (and it would be Defendant’s burden in any event to prove such contentions),
 12 meaning that as a matter of law the Cayman Island Judgment now merits recognition.
 13         Even apart from the statutory mechanism, moreover, the recognition of foreign
 14 judgments by courts of the United States “is governed by principles of comity.”
 15 Pariente v. Scott Meredith Literary Agency, Inc., 771 F.Supp. 609, 615 (S.D.N.Y.
 16 1991). See Code Civ. Proc. § 1723 providing that the UCMJRA “does not prevent
 17 the recognition under principles of comity or otherwise of a foreign-country
 18 judgment not within the scope of this chapter.” The Supreme Court long ago
 19 announced that where a foreign nation’s judgment is rendered “under a system of
 20 jurisprudence likely to secure an impartial administration of justice ... and there is
 21 nothing to show either prejudice ... or fraud in procuring the judgment,” it should be
 22 enforced here and not “tried afresh.” Hilton v. Guzyot, 159 U.S. 113, 163-164
 23 (1895). The Cayman Island orders are plainly entitled to enforcement under these
 24 principles.
 25         E. The Property Plaintiff Seeks to Attach is Subject to Attachment.
 26         Plaintiff here seeks to attach property of an individual Defendant. Code Civ.
 27 Proc. § 484.020(e) provides that the property to be attached shall be described in a
 28 manner “reasonably adequate to permit the defendant to identify the specific property
                                                 7
                          PLAINTIFF’S APPLICATION FOR ATTACHMENT ORDER
Case 2:20-cv-06759-RGK-JC Document 16 Filed 08/24/20 Page 11 of 11 Page ID #:277



   1 sought to be attached.” Plaintiff here seeks to attach: “All real property, non-exempt
   2 personal property, equipment, motor vehicles, chattel paper, negotiable and other
   3 instruments, securities, deposit accounts, safe deposit boxes, accounts receivables,
   4 general intangibles, property subject to pending actions, final money judgments,
   5 personalty in estates of decedents, and all community property of the type described
   6 above.” Community property is attachable pursuant to California Code of Civil
   7 Procedure section 487.010(d) and this description was expressly authorized by the
   8 court in Bank of America v. Salinas Nissan, Inc., 207 Cal.App.3d 260, 268 (1989) as
   9 a proper identification of an individual’s assets. The court held the description
 10 sufficient to support an order granting the right to attach whatever assets defendant
 11 owned that fell into those categories.
 12         F. Proper Purpose. Attachment is necessary and proper here to protect
 13 Plaintiff’s right to judgment because Defendant’s indebtedness to Plaintiff is
 14 unsecured.
 15         G. Undertaking. California Code of Civil Procedure section 489.220
 16 requires the filing of an undertaking in the amount of $10,000 as a condition to
 17 issuance of the writ of attachment. Plaintiff will file a bond in that amount issued by
 18 an admitted surety insurer.
 19 IV.     CONCLUSION
 20         Because Plaintiff has established the probable validity of its claims in this
 21 action, and because the requisites of the attachment law have been satisfied, Plaintiff
 22 respectfully requests that the writ of attachment now be issued.
 23 DATED: August 17, 2020                   LAW OFFICES OF ROBERT W. COHEN
                                             A Professional Corporation
 24
 25                                          By /s/ Robert W. Cohen
                                               Robert W. Cohen
 26                                            Mariko Taenaka
                                               Attorneys for Plaintiff
 27
 28
                                                 8
                          PLAINTIFF’S APPLICATION FOR ATTACHMENT ORDER
